KLEINER, J.A.D.,
dissenting.
In a well-crafted opinion, the majority, relying upon Cooper v. Cooper, 99 N.J. 42, 491 A.2d 606 (1984), and Holder v. Polanski, 111 N.J. 344, 544 A.2d 852 (1988), has concluded that the trial judge correctly denied plaintiffs motion seeking to remove his daughter, Jessica, from New Jersey to Sarasota, Florida.
I conclude that the majority has disregarded precepts clearly enunciated by the Supreme Court in Holder, supra. As I understand Holder, the only proper and appropriate result in this case is a reversal of the trial judge’s decision and a remand to the Family Part for further proceedings. I therefore respectfully dissent.
Plaintiff, the primary custodial parent, presented a proposed visitation schedule to the court. The trial judge concluded that the proposed visitation was insufficient and that the lengthy periods between periods of visitation would detrimentally affect the parental relationship that defendant has with her daughter. As noted by the majority, the trial judge’s denial was based, in large part, on the inadequacy of plaintiffs proposed visitation schedule:
*248The obvious problem with the proposed schedule is that the personal contact between parent and child and sister and sister will be lost and with that loss most assuredly will come the loss of the current positive relationship between the mother and daughter.
There are additional problems with the proposed schedule as well. The defendant will be unable to afford the cost of the frequent trips to and from Florida, even if she were permitted to use the arrearages for the cost of the trips. If, as suggested by the plaintiff, the arrearages were used to purchase the airline tickets, this would only cover the cost of the flights for the first year and, as the plaintiff admitted in his testimony, he is not sure how the defendant would afford the cost of travel if the air fare increased significantly.
I do not fault the trial judge’s conclusion that plaintiffs proposed plan was inadequate; nor do I fault my colleagues for reaching the same conclusion. Where I part ways with the trial judge, and my colleagues, is in the failure to consider other possible visitation schedules. As noted by the majority, the Holder Court stated that:
Maintenance of a reasonable visitations schedule by the noncustodial parent remains a critical concern, but in our mobile society, it may be possible to honor that schedule and still recognize the right of a custodial parent to move.
[Holder, supra, 111 N.J. at 353, 544 A.2d 852.]
Following this language, the majority’s conclusion must mean that it was not possible to come up with a reasonable visitation schedule that would still allow plaintiff to move to Florida. This conclusion is not supported by the record.
From the record before us, it appears that the only visitation schedule ever contemplated by the trial court was the original one proposed by plaintiff. There is no evidence that the trial judge ever considered any other visitation arrangements that would permit plaintiff to relocate to Florida, assure that defendant would continue to have meaningful visitation with her daughter, and provide Jessica with meaningful access to her mother, step-father, and step-sister.
Consider the hypothetical where money was not a concern of either party. Clearly, under those circumstances, normal visitation could occur with the child flying to New Jersey by private jet in order to be there for regular visitation. This would have to be acceptable to the court and to the parties. On the other side of *249the spectrum would be the instance where the relocation to Florida rendered all visitation impossible. This would clearly be unacceptable to both the court and to the noncustodial parent and would be against the best interest of the child. Most cases, including the present one, fall somewhere in the middle. Our courts should not only examine the adequacy of a newly proposed visitation agreement, they should take affirmative steps to mold, if possible, a visitation arrangement under which all of the competing considerations are satisfied.
This court has held that it is appropriate for a trial court to consider other visitation arrangements when deciding whether to allow a custodial parent to relocate. See Winer v. Winer, 241 N.J.Super. 510, 575 A.2d 518 (App.Div.1990). In Winer, the custodial mother sought to relocate for “good faith sincere reasons” to Atlanta, Georgia. The trial court denied the mother’s request to relocate based upon the defendant’s objection to the visitation plan. The panel in Winer, after citing both Cooper and Holder, stated:
We agree that if plaintiff were to move it would have an adverse effect on defendant’s ability to see his children, since the move would affect the children as they would be unable to see their father as often as they have in the past. However, the loss of visitation may be mitigated under an alternate visitation schedule, and the effect on the children must be weighed against the custodial parent’s freedom to move. Holder, 111 N.J. at 350 [544 A.2d 852]. Here, the trial court did not specifically address the creation of an alternative visitation schedule. Id. at 353 [544 A.2d 852]. Under Holder some level of reduction in the amount of visitation must be deemed acceptable. Id. at 350-53, 544 A.2d 852.

We remand so that the Family Part may accept proof and address more specifically how an alternative visitation schedule would be so insufficient as to be inimical to the best interests of the children.

[Winer, supra, 241 N.J.Super. at 520-21, 575 A.2d 518 (emphasis added).]
In McMahon v. McMahon, 256 N.J.Super. 524, 607 A.2d 696 (Ch.Div.1991), the trial judge denied a mother the right to remove her two children to Montana to join her and her second husband, who was a resident of that distant state. Relying upon Cooper and Holder, the trial judge succinctly summarized the questions which every judge must ask in proceedings of this type:
*250(1) Does the custodial parent have a sincere, good faith reason for moving from this jurisdiction? If so, then
(2) Will the move be inimical to the best interests of the children?
(3) Will the move adversely affect the visitation, rights of the non-custodial parent?
(a) If the move substantially changes the visitation schedule, will the move have prospective advantages for the custodial parent and the children?
(b) Will the children suffer from the move?
(c) Is the custodial parent acting in good faith and not to frustrate the noncustodial parent’s visitation rights?
(d) Can a reasonable visitation schedule be maintained for the noncustodial parent?
[Id. at 528-29, 607 A.2d 696.]
The facts in McMahon are somewhat unusual. The parties had entered into a property settlement agreement that provided that “[t]he Parties will share physical custody of the two children of the marriage____” Id. at 526, 607 A.2d 696. The agreement, which was incorporated in the judgment of divorce, then delineated, in nine sub-paragraphs, with exceptional clarity and specificity, a custody and visitation arrangement.
The parties abided by the agreement from the time of its inception through the date of the trial judge’s opinion. Until plaintiff sought to remove the children to Montana and proposed a new visitation schedule, there were no post-judgment proceedings needed to resolve visitation or custody disputes. In all respects, the parents had honored their commitment to each other, and impliedly to their children, to remain intimately involved in their children’s lives.
In a thoughtful opinion, the trial judge first found that plaintiff’s motives were sincere, in good faith, and not designed to frustrate the non-custodial parent’s visitation rights. The court concluded, however, that the adverse affect on defendant’s visitation rights was so substantial that it outweighed the benefits that might have awaited plaintiff and her children in Montana. In reaching his conclusion, the trial judge considered the specifics of the contemplated move and the practicalities of creating an alternative visita*251tion schedule. The judge considered the travel time, the cost of travel, the parties’ income, the existing support order, and the need to maintain that support. The judge found that, because of the unique circumstances presented, including the financial situation of the parties, the distance involved, and the cost of trips to Montana, the father’s visitation would be severely hampered should defendant move to Montana. Id. at 532, 607 A.2d 696.
In denying plaintiff’s request, the judge also considered the best interest of the children, noting that they would miss out on grandparental visitation regularly exercised by both sets of grandparents. Additionally, the judge pointed out that the children had a rich life that was centered in New Jersey.
The judge in McMahon engaged in the type of analysis that I think is appropriate. The judge did not just consider the advantages and disadvantages of the particular proposed visitation arrangement, he considered the practicality of visitation qua visitation.
I conclude in the present case that the trial court erred in simply rejecting plaintiff’s proposed plan without first examining other plans, either judicially created or created with the help of defendant. Therefore, I believe that a remand is mandated. My colleagues’ affirmance unnecessarily renders plaintiff a hostage in New Jersey. The majority opinion ignores the fact that we live in an increasingly complex, mobile society where fluidity of movement is often a corollary of employability.
When plaintiff filed his motion seeking leave to remove Jessica from New Jersey and to establish a new visitation schedule, defendant was $1,400 in arrears on her child support. Plaintiff certified that, until he filed his motion seeking removal, defendant had not paid any child support for eighteen months. Once plaintiff filed his motion and defendant filed a cross-motion for custody, defendant resumed her current support obligation. Additionally, although the support order was initially $40 per week, in a prior proceeding to enforce the support order, defendant’s support obligation was reduced from $40 a week to $20 per week. She *252nonetheless continued to be in arrears. The majority has correctly reviewed defendant’s current economic status. Defendant, as of the date of trial was unemployed. She had the responsibility of raising her second child, then twenty months of age. Realistically, she will not be able to continue to meet any current support order or to pay her arrearage. Plaintiff recognized these facts and, as part of his relocation proposal, he indicated a willingness to forego arrearage enforcement and to forego receipt of current or future support.
The trial judge noted that plaintiff had offered to forego the payment of arrearages so that defendant would have additional funds with which to purchase airline tickets. The judge, however, rejected this idea because the arrearages would only cover the first year’s tickets. The judge could have taken this idea and expanded it. He could have explored the idea of having plaintiff pay a portion of defendant’s air fare. He could also have considered increasing the time that Jessica would spend in New Jersey, mitigating the cost of air fare.
Plaintiff has offered his current wife’s health needs as one reason why he should be allowed to move to Florida. Plaintiff should likewise offer evidence of his current wife’s income, or prospective income, as a factor to be used in assessing the economic issues entailed in a visitation plan which will include travel by air between Florida and New Jersey. Although plaintiffs present wife, a psychologist, has no legal obligation to assist financially in transportation expenses, the judge could have considered whether her prospective earning capacity as a psychologist in Florida should be a factor in the equation. If plaintiffs present wife would benefit from the proposed move, isn’t it fair to include a portion of her income when crafting a visitation schedule designed to protect the noncustodial parent’s right to meaningful visitation? I think so.
In considering other possible visitation arrangements, the trial judge could have considered any of these factors. If the judge thought that the amount of visitation time was insufficient, he *253could have increased it. By way of example, consider the following proposals: eight weeks of uninterrupted summer visits; two weeks during the Christmas recess; ten days during the school spring recess; and at least two visits by defendant in Florida, presumably for one week during each visit.
The majority has stressed that the visitation plan offered by plaintiff is inadequate. Among the reasons cited is the fact that defendant has substantial parenting responsibilities with Jessica’s half-sister, Savannah. According to defendant, if she had to travel to Florida to visit Jessica, she would have no one to watch Savannah, as Savannah’s father, Dylan, is employed at two separate jobs. Defendant, however, testified about the close relationship that she maintains with her own sister, brother, and the member’s of Dylan’s family. As noted by the majority:
Defendant’s sister has two children and her brother has two children. On Dylan’s side of the family there are a lot of cousins. Dylan also has a younger brother of whom Jessica is very fond. In addition, defendant and Dylan have relatives close to Jessica’s age with whom she enjoys playing. The majority of Dylan’s family lives in New Jersey, and he and Savannah see them often.
From those facts, it is fair to infer that, if defendant did travel to Florida to visit Jessica, there are a number of responsible relatives who, if asked, would or could assist in caring for Savannah.
I also note that defendant’s parents reside in Florida, near the area where plaintiff intends to establish a new residence. The record demonstrates that defendant would be a welcome guest at her parent’s home, with no additional expense, while visiting Jessica in Florida.
It seems abundantly clear to me that the trial judge should have considered other possible visitation arrangements. By simply rejecting plaintiff’s proposed visitation plan, and by not sua sponte considering other possible plans, the trial judge committed error. The proper disposition of this matter would require a reversal of the order denying plaintiffs motion and a remand of the matter to the trial court for further proceedings to consider whether “in our mobile society, it may be possible to honor [a reasonable visitation *254schedule] and still recognize the right of a custodial parent to move.” See Holder, supra, 111 N.J. at 353, 544 A.2d 852.
I therefore respectfully dissent.